Mobpht, J.
delivered the opinion of the court.
At the January term of this court, 1840, leave was given to the appellant to make necessary parties on a suggestion then made of the death of James H. Mix, and the cause was continued. Since then, no steps have been taken by the appellant to place his appeal in a situation to be tried in this court. A motion to dismiss is now pressed upon us: we think it must prevail, as the party has suffered more than twelve months to elapse without using any diligence whatever to prosecute this appeal.
Let it therefore be dismissed with costs.